DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on December 28, 2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 28, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite the limitation, “the point” on line 3 of each claim.  This limitation lacks proper antecedent.  This rejection can be overcome by amending the claim limitation to recite, “a point.”
Claim 7 recites the limitation, “the food material” on lines 3 and 6.  This limitation lacks proper antecedent basis to the claims from which it depends, which does not recite “a food material.”  
Claim 8 similarly recites, “the food material” and thus also lacks proper antecedent basis to the claim from which it depends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 4808782) in view of Weng (US 20170072076), Mohammed (US 20130075391) and Beckeman (US 6153241).
Regarding claim 1, Nakagawa teaches method of processing a hermetically sealed packaged (see column 2, line 46 - “pouch”; column 11, lines 41-42) food product (see at least, column 4, lines 12-20) with microwave or radiofrequency energy to achieve sterilization or pasteurization (see at least, the abstract) comprising: loading one or more hermetically sealed packaged food products into a carrier (see figures 6-7 which show a carrier), the hermetically sealed packaged food products having a non-uniform thickness (see figure 8a, where the pouch thickness changes near the ends); the carrier comprising a first press plate comprising an inner surface (see figure 7, item 111), the first press plate comprising a microwave and radiofrequency transparent material(see column 6, lines 28-32 - “microwave permeable” and thus encompassing radiofrequency permeable); a second press plate comprising an inner surface (figures 6-7, item 111), the second press plate comprising a microwave and radiofrequency transparent material (see column 6, lines 28-32 - “microwave permeable”); wherein the inner surface of the first press plate and the inner surface of the second press plate are spaced apart from one another by a gap distance (see figure 7).  Nakagawa further teaches applying at least one of microwave or radiofrequency energy to the hermetically sealed packaged food product to result in sterilization or pasteurization of the hermetically sealed packaged food product, as Nakagawa is directed to microwave sterilization of a sealed food package.
Claim 1 differs from Nakagawa in specifically reciting, “reducing the gap distance between the first press plate and the second press plate sufficiently to compress a portion of the hermetically sealed packaged food product.”  
However, it is noted that Weng teaches irregular shaped pouches and containers (paragraph 120) that are positioned within carrier, so as to compress the flexible pouches (see paragraph 127) and where the compressing of the pouches has been advantageous for more evenly distributing the contents, providing a more even pouch thickness distribution for providing a more consistent heat transfer (see paragraph 128).   While Weng teaches the compressed pouches are placed then sterilized, Weng does not specifically discuss microwave sterilization.  However, Mohammed further evidences the concept taught by Beckeman and Weng to be equally applicable to microwave treatment of packaged foods.  Specifically, on paragraph 23, Mohammed teaches that the non-uniform thickness of the pouch has been compressed within the carrier so as to maintain a substantially uniform thickness in the package so as to better facilitate quick and uniform heating of the comestible.  Mohammed teaches a carrier (see figure 5, item 114) that is microwavable (see the abstract) so as to heat the contents within the package 12.  It is noted that Beckeman further evidences that it has been desirable to compress a portion of a sealed packaged food for sterilization thereof, where the pressing of the package a reduced thickness so as to more rapidly heat the contents than if the package had a greater thickness (see figure 4 and column 3, line 58 to column 4, line 2).  While Beckeman is directed to steam sterilization, as discussed above in view of Mohammed, it is noted that Beckeman’s teachings would have been equally applicable to Nakagawa for the similar purpose of decreasing the thickness of the sealed package so as to increase the rapidity by which the contents can be heated for sterilization.  However, Mohammed further evidences the concept taught by 
As such, and since Nakagawa already teaches a microwave transparent carrier having a first and second plate, to modify Nakagawa and to compress the sealed food package within the carrier would have been obvious to one having ordinary skill in the art, for the purpose of providing rapid heating throughout the package contents.  In view of Weng, such compression would also have been advantageous for being able to provide a uniform thickness to a hermetically sealed pouch that would have initially have had a non-uniform thickness.
Regarding claim 2, in view of Weng, Mohammed and Beckeman the combination teaches “wherein reducing the gap distance between the first press plate and the second press plate sufficiently to compress a portion of the hermetically sealed packaged food product results in narrowing a first portion of the hermetically sealed packaged food product and widening a second portion of the hermetically sealed packaged food product, wherein the first portion is thicker than the second portion before the gap distance is reduced.”  That is, Mohammed already teaches one end of the sealed pouch having a greater thickness than the opposing end (see figure 5) and where the closure results in providing a uniform average thickness, as discussed above.  Therefore, compressing a package such as that shown by Mohammed would have resulted in one portion of the package narrowing while the other would have widened.  Weng and Beckeman further evidence using compression to provide a uniform thickness and Weng evidences providing compression to an irregular shaped pouch for the same purpose of providing a uniform thicknesses.
Regarding claim 3, Nakagawa (column 5, lines 12-20), Weng (paragraph 36), Mohammed (paragraph 18) and Beckeman (column 5, lines 13-16) all teach that the contents of the pouch can be a liquid type product such as soup.   As such and since the art teaches providing a uniformity in the food thickness for the purpose of heating, the combination is thus seen to teach, “wherein reducing the gap distance between the first press plate and the second press plate sufficiently to compress a portion of the hermetically sealed packaged food product” would have resulted “in the movement of a food material within the hermetically sealed packaged food product between a first portion of the hermetically sealed packaged food product and a second portion of the hermetically sealed packaged food product.”   
Regarding the limitation of, “wherein the first portion is thicker than the second portion before the gap distance is reduced,” this has been further taught by Mohammed, who shows a food pouch with one portion thicker than a second portion.
Regarding claim 4, Mohammed teaches a pouch with one end that is thicker than the other end.  The combination further teaches compressing irregular shaped pouches to provide a uniform thickness for heating.  As such, the combination is seen to teach, “wherein reducing the gap distance between the first press plate and the second press plate sufficiently to compress a portion of the hermetically sealed packaged food product results in increasing an angle defining the point where a first sheet and a second sheet are joined together to form the top end of the sealed package food product.”
Regarding the specific angle of compression, as recited in claim 5, while the combination is not specific in this regard, it is noted that the combination is seen to 
Regarding claim 6, Beckeman further teaches compression of sealed food pouches for reducing the thickness so as to be able to rapidly heat and sterilize the contents.  Beckeman teaches providing a minimum thickness during compression without rupturing the pouch (column 3, lines 48-57).  Mohammed’s teachings of maintaining an average thickness of approximately one inch or less is seen to encompass a reduction in thickness of at least 10 percent (see paragraph 23), as the teachings encompass a package that can have a uniform thickness of one inch or could have a uniform thickness after compressing, of 0.5 or 0.25 inches or less.  Furthermore, the particular degree of compression would also have been obvious to one having ordinary skill in the art, based on known factors to the ordinarily skilled artisan, such as the particular size and volume of the contents and the desired duration of heating for sterilization. 
Regarding claim 7, since the combination teaches the desirability of providing compression to a food pouch for providing uniformity of thickness for providing rapid sterilization thereof, the particular quantity of food that has moved would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, 
Regarding claim 8, the combination teaches a flowable food material, such as soup, as discussed above with respect to Nakagawa, Beckeman, Weng and Mohammed. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Igarashi (JP 2001-061458), Lin (US 20160270432), Katz (US 3769028) and Birchmeier (US 20190002183).
Claim 9 differs from the combination in specifically reciting that the hermetically sealed packaged food product contains less than 20% air by volume.
It is noted however, that Igarashi teaches that it has been conventional for hermetically sealed pouches containing a flowable food therein, to have an air space of between 4-40% (see paragraph 6, lines 77-79) while still being sufficiently sterilizable.  Lin further evidences post pasteurization of filled products do not typically contain any significant headspace so that the expansion is only that of the food (see paragraph 3), while being sufficiently flexible to provide some level of expansion.  Katz further evidences pouches containing a flowable food, where the package has minimal air, thus encompassing a range of less than 20% (see column 6, lines 60-68) and which can be .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and in further view of Kimrey (US 20130243560) and Kimrey (US 20170099704).
Regarding claim 10, in view of Weng (see figure 21) the combination teaches compressing more than one hermetically sealed package at the same time, within the carrier. 
Claim 10 differs in specifically using the first and second press plates for this purpose.
Nonetheless, Kimrey’560 teaches microwave transparent (paragraph 63) carrier plates (see figure 3, item 210) and where multiple packages can be positioned between the carrier plates (see figure 3, item 216).  Kimrey ‘704 further evidences a microwave transparent carrier (figure 32, item 210; paragraph 66) that can process multiple food packages simultaneously.  To thus modify the combination and to provide a carrier that .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-18 of copending Application No. 16412860 in view of Nakagawa (US 4808782). 
Regarding claim 1, copending claims 17-18 teach a method of making a food comprising loading a sealed food package into a carrier, where the carrier comprise a first and second plate (i.e. upper and lower housing portions that compress the sealed package) and where the carrier and thus first and second housing portions comprise microwave transparent material.  
As the copending claims teach distorting the package to shape that is more toroidal than its starting shape and where the carrier comprises a peak that pushes into the flexible food package to distort the shape, the copending claims suggest compression so as to reduce a gap distance between the first and second plate to compress a portion of the package.
The copending claims teach applying electromagnetic wave energy to the packaged food but Claim 1 differs from the copending claims in specifically reciting a hermetically sealed package and where the application of electromagnetic wave energy to the food material results in sterilization or pasteurization of the sealed packaged food product 
However, Nakagawa teaches method of processing a hermetically sealed packaged (see column 2, line 46 - “pouch”; column 11, lines 41-42) food product (see at least, column 4, lines 12-20) with microwave or radiofrequency energy to achieve sterilization or pasteurization (see at least, the abstract).
Since the copending claims already teach sealing the package, to modify the copending claims and to hermetically seal the package, as taught by Nakagawa would have been obvious to one having ordinary skill in the art, for the purpose of preventing contamination of the sealed food package.  
Since the copending claims already teach applying microwave energy, to thus modify the copending claims and to use the microwave energy to sterilize the package would have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the contents where free of contaminants and for extending the shelf-life of the contents.
Regarding claim 2, it is noted that the copending claims teach a central peak that compresses the food package.  Therefore, the copending claims teach narrowing a first portion of the package.  As the package is compressed at one region, it would have been obvious to one having ordinary skill in the art that a remaining portion of the package would have had a widening thereof, as the contents and the package would need to accordingly flex to compensate for the narrowing of the first portion of the package.
Regarding claim 7, since the copending claims already teach compressing the pouch, it would have been obvious that the food would have to be displaced as a result of compression.  Nonetheless, the particular quantity of food that has moved would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, based on the degree of compression that was desired.  
Regarding claim 8, the copending claims are not specific as to the food product.  However, Nakagawa (column 5, lines 12-20), teaches that the contents of the pouch can be a liquid type product such as soup.  To thus modify the copending claims and to package a liquid food such as soup would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on the particular conventional type of food that was desired to be packaged. 
To thus modify  comprising: loading one or more hermetically sealed packaged food products into a carrier (see figures 6-7 which show a carrier), the hermetically sealed packaged food products having a non-uniform thickness (see figure 8a, where the pouch thickness changes near the ends); the carrier comprising a first press plate comprising an inner surface (see figure 7, item 111), the first press plate comprising a microwave and radiofrequency transparent material(see column 6, lines 28-32 - “microwave permeable” and thus encompassing radiofrequency permeable); a second press plate comprising an inner surface (figures 6-7, item 111), the second press plate comprising a microwave and radiofrequency transparent material (see column 6, lines 28-32 - “microwave permeable”); wherein the inner surface of the first press plate and the inner surface of the second press plate are spaced apart from one another by a gap distance (see figure 7).  Nakagawa further teaches applying at least one of microwave or radiofrequency energy to the hermetically sealed packaged food product to result in sterilization or pasteurization of the hermetically sealed packaged food product, as Nakagawa is directed to microwave sterilization of a sealed food package.

This is a provisional nonstatutory double patenting rejection.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-18 of copending Application No. 16412860 in view of Nakagawa (US 4808782), as applied to claim 1 above, and in further view of Igarashi (JP 2001-061458), Lin (US 20160270432), Katz (US 3769028) and Birchmeier (US 20190002183).
Claim 9 differs from the combination in specifically reciting that the hermetically sealed packaged food product contains less than 20% air by volume.
It is noted however, that Igarashi teaches that it has been conventional for hermetically sealed pouches containing a flowable food therein, to have an air space of between 4-40% (see paragraph 6, lines 77-79) while still being sufficiently sterilizable.  Lin further evidences post pasteurization of filled products do not typically contain any significant headspace so that the expansion is only that of the food (see paragraph 3), while being sufficiently flexible to provide some level of expansion.  Katz further evidences pouches containing a flowable food, where the package has minimal air, thus encompassing a range of less than 20% (see column 6, lines 60-68) and which can be microwavable (see column 3, lines 19-26).  Birchmeier further evidences sealed microwavable pouches, where the headspace has minimal air, to reduce or minimize oxidation during product shelf-life (see paragraph 19).  Therefore to modify the combination and minimize the headspace would have been obvious to one having ordinary skill in the art so that the expansion due to heating is only that of the food product as well as for being an obvious matter of engineering and or design, based on maximizing the food volume and minimizing the amount of air desired within the pouch, where it has been known in the art of packaging food that air within the headspace can affect the quality of the food contents.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-18 of copending Application No. 16412860 in view of Nakagawa (US 4808782), as applied to claim 1 above, and in further view of Kimrey (US 20130243560) and Kimrey (US 20170099704).
Claim 10 differs from the combination is specifically reciting loading at least two hermetically sealed food products into the carrier.   
Nonetheless, Kimrey’560 teaches microwave transparent (paragraph 63) carrier plates (see figure 3, item 210) and where multiple packages can be positioned between the carrier plates (see figure 3, item 216).  Kimrey ‘704 further evidences a microwave transparent carrier (figure 32, item 210; paragraph 66) that can process multiple food packages simultaneously.  To thus modify the combination and to provide a carrier that can hold multiple food packages would have been obvious to one having ordinary skill in the art for the purpose of increasing the throughput through the sterilization process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shibata (US 20110210034) discloses eliminating the headspace in a packaged pouch so as to minimize deterioration of the contents (see paragraph 10).  
Stenstrom (US 3809845) discloses that it has been vacuum package food within a microwave transparent container, for sterilization thereof (see column 7, lines 35-40).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792